              Case 19-22020       Doc 212          Filed 03/18/20     Entered 03/18/20 16:36:56            Desc Main
                                 UNITED STATESDocument    Page
                                                 BANKRUPTCY    1 of 29
                                                             COURT
                               FOR THE WESTERN DISTRICT OF TENNESSEE
                                       Western        DIVISION

CASE NAME:        CAH Acquisition Company #11                                             CASE NO:        19-22020-PJD

                 Monthly Operating Report for the Month Ending (month/day/year) January 31, 2020

                For the period beginning(month,day)January 1         and ending(month,day) January 31

NAICS Industry Classification Code: 622110


THISREPORTIS TO BE FILED 15 DAYS AFTER THE END OF THE MONTH -- The Debtor must attach each
of the following reports/documents unless the U.S. Trustee has waived the requirement in writing.
    Report           Previously
   Attached            Waived                        REQUIRED REPORTS/DOCUMENTS
Mark One Box for Each Required Document:
                                              1.     Bank Account Balance Statement(Form 2-AB)

                                              2.     Comparative Balance Sheet - Assets(Form 2-BA)

                                              3.     Comparative Balance Sheet - Liabilities(Form 2-BL)

                                             4.      Supporting Schedule I (Post-Petition Payables)(Form 2-BP)

                                             5.      Supporting Schedules II(A/R, Payments to Prof. and Principals)(Form 2-BR)

                                             6.      Profit and Loss / Income Statement(Forms 2-E1 and 2-E2)

                                              7.     Cash Flow Statement(Form 2-F)

                                              8.     Cash Flow Summary(Form 2-FS)

                                              9.     Detailed Listing of Receipts Statement(Form 2-G)

                                             10.     Detailed Listing of Disbursements Statement(Form 2-H)

                                             1 1. Supporting Schedules III
                                                 (Property Transfers, Insurance Coverage & Quarterly Fee Summary)(Form 2-I)
                                             12. Narrative Questionnaire Statement(Form 2-J)



Documents Provided by Mail or E-Mail
                                              13.    Bank Statements for All Bank Accounts
                                                    (to be provided by mail to USTP when required)
                                               14. Bank Statement Reconciliations for all Bank Accounts
                                                    (to be provided by mail to USTP when required)
I declare under penalty  ofperjury that thefollowing Monthly Operating Report, and any attachments hereto are true, accurate
and correct to the best ofmy knowledge and belief Ifurther certify that the Monthly Operating Report has beenfiled with the
Court.                                                           DEBTOR IN POSSESSION

Executed on:      3/18/20                            By:        /s/ Marianna Williams                                (Signature)
                    Date
                                                     Its:        Court Appointed Debtor-In-Possession                (Title)

Phone #   731.221.2200                               Printed Name:             Marianna Williams

Form 2-A
                                                     Address:                 326 Asbury Ave
Rev. 8/2/16                                                                   Ripley, TN 38063
    Case 19-22020            Doc 212   Filed 03/18/20 Entered 03/18/20 16:36:56   Desc Main
                                       Document      Page 2 of 29




            ADDENDUM TO ALL MONTHLY OPERATING REPORTS

CAH Acquisition Company 11,LLC(the "Debtor")is contemporaneously filing this
Global Note(as defined below)as a supplement to and integral part ofall its Monthly
Operating Reports filed in the Bankruptcy Court for the Western District of
Tennessee (the "Bankruptcy Court").

This Global Note, Reservation of Rights, and Statement of Limitations,
Methodology and Disclaimer Regarding Debtor's Monthly Operating Reports (the
"Global Notes") pertain to, are incorporated by reference into, and comprise an
integral part of all Monthly Operating Reports, and should be reviewed in connection
with any review of all Monthly Operating Reports.

 All Monthly Operating Reports filed in this Bankruptcy Case are prepared and
 created by Cohesive Healthcare Management and Consulting as Manager for Debtor
 under a Management and Hospital Services Agreement(dated March 27,2019). The
 Management Fees listed in the Profit and Loss Statement contained in Form 2-E2
(Part IV. General Expenses) are that amount asserted by Cohesive Healthcare
 Management and Consulting. Debtor does not acquiesce to the asserted amount in
 the Monthly Operating Reports by filing said report(s).




 4832-8721-4519v2
 2947847-000001 03/18/2020
            Case 19-22020           Doc 212 Filed 03/18/20 Entered 03/18/20 16:36:56 Desc Main
                                                             of all bank
                                               Attach a copy Page
                                     Required: Document                   statements for the month.
                                                                    3 of 29

                                                                                                                      19-22020-PJD
DEBTOR:
               CAH Acquisition Company #11                                                            CASE NO:

                                                Form 2-AB
                                     BANK ACCOUNT BALANCE STATEMENT
                                                                      January 31, 2020
                                             For Period Ending:

Bank Accounts
                                   CASH           Personal/
                                                                                                                          *
 Account Name:                    ON HAND         Operating           Tax             Payroll


                                                 First             N/A               N/A              US Bank
                                                 Citizens
 Bank Name:

                                                 3414               N/A              N/A               N/A
  Account #(last 4 digits):
                                                                                                                           Grand Total
                                                                                                                          ALL Accounts


                                      0.00       1,207,576.7              0.00             0.00              275.62       1,207,852.41
Beginning Balance:                           +              +                    +                +


                                      0.00        1,579,442.0             0.00             0.00         4,081.00          1,579,717.66
  Plus: Total Receipts                       +               +                   +                +
 (Attach Detailed List, Form 2-G)

                                      0.00        1,668,664.E             0.00             0.00                0.00       1,668,664.96
                                             +               +                   +                +                   =
  Less: Total Disbursements
 (Attach Detailed List, Form 2-H)


Transfers Between
 Bank Accounts:                                                                                                       r-             NI
                                                    4,356.62
  Transfers In


                                             )(                )(                )(               )(    4,356.62)
 (Transfers Out)              (

                                                  1,122,710A                                                   0.00       1,122,710.49
Ending Balances:                             +                 +                 +                +

                                                                                                         of the addition;
*If the Debtor maintains more than four(4) accounts, attach additional Form 2-AB and identify the nature
account(s)(Cash Collateral, Savings, etc.)

Notes:




Form 2-AB
Rev. 8/2/16
              Case 19-22020        Doc 212       Filed 03/18/20        Entered 03/18/20 16:36:56             Desc Main
CASE NAME:
                                     Company #11
                     CAH Acquisition Document Page 4 of 29
                                                         CASE NO:
                                                                                                             19-22020 PJD

                                                    Form 2-BA
                                   COMPARATIVE BALANCE SHEET STATEMENT
                                      For Period Ending:   January 31, 2020
                                                                                           Current              Petition
ASSETS                                                                                     Month                Date(1)
1. Current Assets:
                                                                                              4c $ 1'067'328 5C
  Cash (from Form 2-AB, Grand Total All Accounts)                                 $ 1'122'710'
                                                                                    21,963,962.::         0.00
  Total Accounts Receivable (from Form 2-BR)

      Less allowance for doubtful accounts(from Form 2-BR)                       ( 15,683,845.1)(                    0.00)
                                                                                                0.00                 0.00
  Receivable from Officers, Employees, Affiliates
                                                                                                0.00                 0.00
  Inventory
                                                                                                0.00                 0.00
   Other Current Assets :(List)
                                                                                                0.00                  0.00

                                                                                                0.00                  0.00
   Negotiable Instruments
                                                                                  $    7,402,827.74 $ 1,067,328.5C
2. Current Assets Sub-Total

3. Fixed Assets:
                                                                                       800,000.00        $            0.00
   Land
                                                                                       4                              0.00
   Building
                                                                                        940,674.48                    0.00
   Equipment, Furniture and Fixtures
                                                                                                0.00                  0.00
   Vehicles
                                                                                       5,945,650.41                   0.00
 4. Fixed Assets Sub-Total

           Less: Accumulated Depreciation                                         (     889,691.25)(                  0.00)
                                                                                   $   5,055,959.1E                   0.00
 5. Net Fixed Assets
                                                                                       12,458,786.E          1,067,328.50
 6. Current Assets Sub-Total(from above 2. Current Assets Sub-Total)
                                                                                                 0.00                 0.00
 7. Other Assets (List):
                                                                                                 0.00                 0.00

                                                                                                   1 067 328'5C
                                                                                                c $"
 8. TOTAL ASSETS                                                                   $ 12'458'786

(1) Petition date values are takenfrom the Debtor's balance sheet as ofthe petition date or are the values
   listed on the Debtor's schedules.
Form 2-BA
Rev. 8/2/16
            Case 19-22020            Doc 212
                                           Filed 03/18/20 Entered 03/18/20 16:36:56                           Desc Main
CASE NAME:            CAH                   Company #11
                                Acquisition Document     Page 5 of 29
                                                                    CASE NO:
                                                                                                              19-22020 PJD

                                                      Form 2-BL
                                     COMPARAT  IVE  BALANCE   SHEET STATEMENT
                                        For Period Ending:   January 31, 2020
                                                                              Current                            Petition

LIABILITIES
Post Petition Liabilities                                                          5 182 438'2€ $                      0.00
  Post-petition Accounts Payable (from Form 2-BP)                                 $"
                                                                                               0.00                    0.00
  Post-petition Accrued Profesional Fees(from Form 2-BR)
                                                                                               0.00                    0.00
  Post-petition Taxes Payable
                                                                                       1,067,650.0K                    0.00
  Post-petition Notes Payable
                                         Accrued Interest                               176,455.78              40,444.26
   Other Post-petition Payable(List):
                                         Accrued Liabilities                           1,719,716.84                    0.00

                                                                                                                40,444.26
      Post Petition Liabilities Sub-Total                                         $ 8,146,260.97 $

 Pre Petition Liabilities:                                                             2,357,557.6.            2,357,557.6c
   Secured Debt(Schedule D,including amendments)
                                                                                                0.00                   0.00
   Priority Debt(Schedule E, including amendments)
                                                                                       2,169,099.3E            2,546,154.5E
   Unsecured Debt(Schedule F, including amendments)
                                                                                                                       0.00
      Pre Petition Liabilities Sub-Total                                          $ 4,526,657.04 $
                                                                                       12,672,918.0 $ 4,944,156.5C
      TOTAL LIABILITIES(Sum of Pre Petition and Post Petition Liabilities) $

 SHAREHOLDERS/OWNERS'EQUITY                                                                     0.00                    0.00
   Owner's/Stockholder's Equity (Preferred Stock)                                  $                     $

                                                                                                0.00                    0.00
   Owner's/Stockholder's Equity Common Stock)
                                                                                                0.00                    0.00
   Paid In Capital
                                                                                       1,172,5624i             -3,876,828.0
   Retained Earnings - Prepetition
                                                                                       -1,386,693.9                     0.00
   Retained Earnings - Post-petition

                                                                                   $
                                                                                       -214,131.11           $ -3,876,828.0
      TOTAL OWNERS'EQUITY
                                                                                   $   12,458,786.E $ 1,067,328.5C
       TOTAL LIABILITIES AND OWNERS'EQUITY

(1) Petition date values are takenfrom the Debtor's balance sheet as ofthe petition date or are the values
   listed on the Debtor's schedules.
Form 2-BL
Rev. 8/2/16
                 Case 19-22020        Doc 212         Filed 03/18/20 Entered 03/18/20 16:36:56                   Desc Main
                                                      Document      Page 6 of 29


DEBTOR:           CAH Acquisition Company #11                                        CASE NO:
                                                                                                    19-22020 PJD


                                                   Form 2-BP
                                         SUPPORTING SCHEDULES II
                            POST PETITION LIABILITIES AND PAYABLES STATEMENTS
                                      For Period Ending: January 31, 2020


                            Beginning       Amount           Date            0-30       31-60          Ending
  Type                      Balance(1)      Accrued           Due            Days       Days           Balance


Income Tax Withheld:

                                 0.00           0.00                                                       0.00
  Federal

  State

FICA Tax Withheld

                                 0.00           0.00                                                       0.00
  Employee's FICA Tax
                                 0.00           0.00                                                       0.00
  Employer's FICA Tax

Unemployment Tax

  Federal
                              955.37        -955.37

  State
                            2,052.22 -2,052.Z

Sales, Use & Excise Taxes

Property Taxes

   Real Estate

   Personal Property

 Accrued Income Tax:

   Federal

   State

   Other:

 TOTAL TAXES           $
                            3,007.59$ -3,007.5$$                       $            $           $

 POST-PETITION DEBTS

   Secured
                            2,357,55'
                             1,067,6a                                                               1,067,65%
   Priority

                            2,197,95' -28,860                               -28,860.1 -28,615.E     2,169,090
   Unsecured

 Accrued Interest Payable

TRADE ACCOUNTS &
                              4,836,31, 346,123.                            777,894. 711,954., 5,182,438.;
OTHER PAYABLES
 (list separately on additional sheets)
(1) Forfirst report, Beginning Balance will be $0;
   thereafter, Beginning Balance will be Ending Balancefrom prior report.
 Form 2-BP
 Rev. 8/2/16
           Case 19-22020            Doc 212         Filed 03/18/20 Entered 03/18/20 16:36:56                     Desc Main
                                                    Document      Page 7 of 29

DEBTOR:       CAN Acquisition Company #11                                            CASE NO:          19-22020 PJD

                                                       Form 2-BR
                                            SUPPORTING SCHEDULES II
                                          For Period Ending: January 31, 2020

                        ACCOUNTS RECEIVABLE AND POST PETITION PAYABLE AGING

                                                                               Accounts                Post Petition
Due                                                                            Receivable              Accounts Payable

Under 30 days                                                              $      3,477,840.61     $           777,894.65
30 to 60 days                                                                     1,901,476.83                 711,954.89
61 to 90 days                                                                     1,683,695.20                 509,545.96
91 to 120 days                                                                    1,760,993.25                 543,624.86
Over 120 days                                                                    13,139,956.49               2,639,417.90

Total Post Petition                                                              21,963,962.38               5,182,438.26


Pre Petition Amounts                                                                        0.00

Total Accounts Receivable (to Form 2-BA)                                   $     21,963,962.38
   Less: (Allowance for Doubtful Accounts)(to Form 2-BA)                   (     15,683,845.13)
Net Accounts Receivable                                                    $      6,280,117.25




* Attach a detail listing ofaccounts receivable and post-petition accounts payable

                      SCHEDULE OFPAYMENTS TO ATTORNEYS AND OTHER PROFESSIONALS

                              Month-end        Current          Paid in
                              Retainer         Month's          Current        Date of                 Month-end
                              Balance          Accrual          Month          Court Approval          Balance Due *


Debtor's Counsel           $                 $             $                                       $
Counsel for Unsecured
   Creditors' Committee
Trustee's Counsel
Accountant
Other:
                           $                 $             $                                       $
Total
*Balance   due to include fees and expenses incurred but not yet paid.

                SCHEDULE OFPAYMENTS AND TRANSFERS TO PRINCIPALS/EXECUTIVES**
       Payee Name             Position             Nature ofPayment                                         Amount
                                                                         $




**List payments and transfers of any kind and in any form made to or for the benefit of any proprietor,
owner, partner, shareholder, officer or director. Including salaries, commissions, bonuses, etc.
Form 2-BR
Rev. 8/2/16
         Case 19-22020           Doc 212    Filed 03/18/20 Entered 03/18/20 16:36:56             Desc Main
                                            Document      Page 8 of 29

                                                                                                 19-22020 PJD
DEBTOR:
                         CAN Acquisition Company #11                                  CASE NO:

                                                    Form 2-E1
                                       PROFIT    AND  LOSS STATEMENT
                                     For Period Ending: January 31, 2020

                                                                         Current                  Accumulated
                                                                         Month                      Total(1)


I.      GROSS OPERATING REVENUES
      INCOME(LIST ALL SOURCES)

      Patient Service Revenue                                         3,645,401.0                13,948,338.(




        TOTAL GROSS INCOME

                    Less: Discounts, Returns, and Allowances       ( 3,947,510.2)            (9,484,802.50
                                                                       -302,109.24               4,463,535.44
        Net Operating Revenue


II.     COST OF GOODS SOLD                                         (             )           (              )
                                                                       -302,109.24               4,463,535.42
III.     GROSS PROFIT
                 (Net Operating Revenue LESS Cost of Goods Sold)

IV.      GENERAL EXPENSES

 Operating Expenses

      Compensation and Payroll
                                                                               0.00
         Officer/Management Compensation
                                                                       718,707.64                2,268,335.7'
         Payroll - Other Employees

      Taxes                                                                                       152,930.84
                                                                        62,745.87
         Taxes - Payroll

         Taxes - Real Property

         Taxes - Personal Property(Ad Valorem)

         Taxes - Sales

         Taxes - Other

(1) Accumulated Totals include all revenue and expenses since the petition date.
Form 2-E1
Rev. 8/2/16
         Case 19-22020         Doc 212         Filed 03/18/20 Entered 03/18/20 16:36:56              Desc Main
                                               Document      Page 9 of 29

                                                                                                     19-22020 PJD
DEBTOR:                CAH Acquisition Company #11                                        CASE NO:

                                                       Form 2-E2
                                       PROFIT AND LOSS STATEMENT (Cont'd)
                                        For Period Ending: January 31, 2020

                                                                          Current                     Accumulated
IV.     GENERAL EXPENSES                                                  Month                         Total(1)


   General                                                                                                   0.00
                                                                               0.00
      License Fees

                                                                        75,042.77                      81,147.15
        Insurance

                                                                        12,177.71                      48,710.84
        Depreciation / Amoritization
                                                                               0.00                          0.00
        Rents and Leases(Real Estate)

                                                                        26,799.82                      99,016.31
        Rents and Leases (Personal Property)
                                                                               0.00                    11,253.00
        Maintenance and Repairs

                                                                       100,325.45                     493,682.61
        Supplies
                                                                          1,477.58                      5,612.13
        Telephone

                                                                        29,212.17                     115,303.87
        Utilities

                                                                                   0.00                      0.00
        Travel and Entertainment Expenses
                                                                                   0.00                      0.00
         Vehicle Expenses
                                                                                   0.00                      0.00
         Legal

      Other                                                                1,728.39                     6,199.54
         Other:
                     Bank Fees

                     Purchased Services                                 171,813.30                    662,799.51
         Other:

                     Contract Labor                                     160,993.54                    551,838.20
         Other:

                     Management Fees                                   250,000.00                    1,000,000.0(
         Other:

                     Miscellaneous                                                 0.00                12,354.89
         Other:

                     Restructure Fees                                   182,220.50                    197,924.50
         Other:

                     Interest Expense                                    24,234.45                     94,804.26
         Other:
                                                                        1,817,479.1                  5,801,913.3(
 V.      TOTAL EXPENSES

                                                                        -2,119,588.,                 -1,338,377.9
 VI.  NET INCOME OR(LOSS)
                   (Gross Profit LESS Total Expenses)
(1) Accumulated Totals include all revenue and expenses since the petition date.
Form 2-E2
Rev. 8/2/16
           Case 19-22020             Doc 212         Filed 03/18/20 Entered 03/18/20 16:36:56                 Desc Main
                                                     Document      Page 10 of 29


CASE NAME:      CAH Acquisition Company #11                                    CASE No:   19-22020 PJD
                                                            Form 2-F
                                                   CASH FLOW STATEMENT
                                          For Period Ending: January 31, 2020

1.    CASH FLOWS FROM OPERATING ACTIVITIES:                                                     Accumulated

                                                                                               -1,338,377.
      Income (Loss)From Operations
               Adjustments to reconcile net income (loss)from
               operations to net cash provided by (used in) operating activities

      Patient Receipts(Pre and Post Petition)                                                  4,873,897

      Allowance for contractual adjustments and bad debt                                       643,785.04

      Change in accounts receivable                                                            -4,490,461.

      Change in Accounts Payable/Accrued Liabilities                                           1,524,547A

      Change in Payroll Tax accrual                                                            -61,072.02

                                                                                               1,152,319.1
                 NET CASH PROVIDED BY(USED IN)OPERATING BUSINESS

2.    CASH FLOWS FROM INVESTING ACTIVITIES

      Capital Additions                                                                                0.00




                                                                                                       0.00
                 NET CASH PROVIDED BY(USED IN)INVESTING ACTIVITIES

3.     CASH FLOWS FROM FINANCING ACTIVITIES

       Loan Advances                                                                                   0.00

       Change in Medicare Loans                                                                -113,981.6f

       Change in accrued interest                                                               50,123.03




                                                                                                -58,858.62
                 NET CASH PROVIDED BY(USED IN)FINANCING ACTIVITIES
                                                                                                1,093,460A
     NET INCREASE(DECREASE)IN CASH AND CASH EQUIVALENTS
                                                                                                29,250.00
     CASH AND CASH EQUIVALENTS,BEGINNING OF PERIOD
                                                                                                1,122,710A
  CASH AND CASH EQUIVALENTS,END OF PERIOD
Form 2-F
Rev. 8/2/16
           Case 19-22020          Doc 212         Filed 03/18/20 Entered 03/18/20 16:36:56         Desc Main
                                                  Document      Page 11 of 29


CASE NAME:       CAH Acquisition Company #11                                 CASE NO:          19-22020 PJD
                                                               Form 2-FS
                                                       CASH FLOW SUMMARY
                                             For Period Ending: January 31, 2020


CASH FLOW SUMMARY                                                            Current
                                                                             Month              Accumulated

                                                                     $ 1,207,852.41 (2)   $
                                                                                                29,250.00 (1)
1. Beginning Cash Balance
     (From Form 2-B-AB (Grand Total Beginning Balance))

2. Receipts                                                              1,583,523.04          5,038,612.41
      Operations
                                                                                   0.00                0.00
       Sale of Assets
                                                                                   0.00        200,000.00
       Other
                                                                     $ 1,583,523.04       $    5,238,612.41
       Total Cash Receipts

3. Disbursements                                                                               4,145,151.9;
      Operations
                                                                         1,668,664.96

       Debt Service/Secured loan payment

       Professional fees/U.S. Trustee fees

       Other
                                                                      $ 1,668,664.96      $    4,145,151.9;
       Total Cash Disbursements

 4. Net Cash Flow (Total Cash Receipts less                                 -85,141.92         1,093,460.4.c
                 Total Cash Disbursements)
                                                                    $ 1,122,710.49 (2) $       1,122,710.4 (2)
5. Ending Cash Balance(must equal Cash on Form 2-BA)
     (must equal Grand Total All Accounts Ending Balance, Form 2-AB)
(1) Accumulated beginning cash balance is the cash available at the commencement ofthe case.
(2) Current month beginning cash balance should equal the previous month's ending balance.




 Form 2-FS
 Rev. 8/2/16
          Case 19-22020          Doc 212      Filed 03/18/20 Entered 03/18/20 16:36:56       Desc Main
                                              Document      Page 12 of 29


 CASE NAME:          CAH Acquisition Company #11                               CASE NO:
                                                                                           19-22020 PJD
                                                         Form 2-G
                                      DETAILED LISTING OF RECEIPTS STATEMENT
                                             For Period Ending: January 31, 2020



CASH RECEIPTS DETAIL                                      Account No:
(ONE FORM 2-G FOR EACH BANK ACCOUNT;PETTY CASH,ETC.)
(attach additional sheets as necessary) -- Continuation Sheet      of
         Date                 Received From (Payer)                   For (Description)       $ Amount




                                                            Sub Total Receipts this Page   ..........____.-
                                                                                           .

                                                      Grand Total Receipts this Account                   (1)
(1) Grand Totalsfor each account should agree with total receipts listed on Form 2-AB
Form 2-G
Rev. 8/2/16
           Case 19-22020          Doc 212       Filed 03/18/20 Entered 03/18/20 16:36:56               Desc Main
                                                Document      Page 13 of 29

                CAH Acquisition Company #11                                                        19-22020 PJD
 CASE NAME:                                                                            CASE NO:

                                                   Form 2-H
                             DETAILED LISTING OF DISBURSEMENTS STATEMENT
                                     For Period Ending: January 31, 2020



DETAIL OF DISBURSEMENTS                                      Account No.:
(USE ONE FORM 2-H FOR EACH SEPARATE BANK ACCOUNT,PETTY CASH,ETC.)
(attach additional sheets as necessary)-- Continuation Sheet      of
       Date       Check  No.                Paid To                   In Payment of(Purpose)           Amount




                                                               Sub Total Disbursements this Page   $

                                           Grand Total Disbursements this Account
(1) Grand Totalsfor each account should agree with total disbursements listed on Form 2-AB
Form 2-H
Rev. 8/2/16
                Case 19-22020                       Doc 212
                                              Filed 03/18/20 Entered 03/18/20 16:36:56 Desc Main
                                              Document      Page 14 of 29
                         CAH Acquisition Company #11             CASE NO:
                                                                              19-22020-PJD
DEBTOR:

                                                  Form 2-I
                                      SUPPORTING SCHEDULES III
                PROPERTY TRANSFER,INSURANCE COVERAGE & QUARTERLY FEES STATEMENT
                                 For the Period Ending: January 31, 2020

                                                 TRANSFER OFPROPERTYPOST-PETITION

Has any property ofthe Debtor been sold or otherwise transferred other than in the ordinary course of the Debtor's business?
                 X
                         NO
                         YES, If yes, Complete the Following(Add Additional Sheets if Necessary)

DESCRIPTION OF PROPERTY                          To Whom Transferred    Transfer Date       Gross Value        Net Monies Received




                                                            INSURANCE SCHEDULE
                                                                                                                                         Date
                                                                          Expiration           Amount of            Premium            Coverage
                          Carrier                        Policy #          Date                 Coverage            Amounts          Paid Through
                         Insurance remains
                         same as pre-petition                                           $                  $
Workers' Comp
                         Insurance remains
                         same as pre-petition                                           $                  $
General Liability
                         Insurance remains
                         same as pm-petition                                            $                  $
Property (Fire, Theft)
                         Insurance remains
                         same as pre-petition                                           $                  $
Casualty
                         Insurance remains
                         same as pre-petition
Vehicle
                         Insurance remains
                         same as pre-petition
Other (list):
                         Insurance remains
                         same as pm-petition
Home Owners:

                                                        QUARTERLY FEES SUMMARY*

                                                           Total          Quarterly                                   Date
Month                                                 Disbursements**      Fee Due          Check No.                 Paid
 PRESENT QUARTER




  TOTAL PRESENT QUARTER                         $

  PREVIOUS QUARTER
 October                                        $ 895,551.93
 November                                       $   658,799.38
 December                                       $   947,859.61
 TOTAL PREVIOUS QUARTER $
* This Summary is to reflect the current and immediately previous Quarterly Fee information cumulative to the end of the reporting period.
** Should agree with Form 2-AB. Disbursements are net of transfers to other Debtor-In-Possession bank accounts.
 Form 2-I
 Rev. 8/2/16
                 Case 19-22020                     Doc 212             Filed 03/18/20 Entered 03/18/20 16:36:56                                    Desc Main
                                                                       Document      Page 15 of 29


       DEBTOR:
                          CAH Acquisition Company #11                                       CASE NO:          1 9-22020-PJD
                                                                 Form 2-J
                                 NARRATIVE QUESTIONNAIRE STATEMENT
                                           For Period Ending January 31, 2020

1.     Has the Debtor-In-Possession made any payments on its pre-petition unsecured debt, except for that which has been
       so authorized by the Bankruptcy Court?

       X                  No.
                          Yes. Explain:




II.    Has the Debtor-In-Possession during this reporting period provided compensation or other remuneration to any
       Officers, Directors, Principals, or Other Insiders without appropriate authorization and disclosure?

       X                  No.
                          Yes. Explain:




HI.    State what progress was made during this reporting period toward the filing ofa Disclosure Statement and Plan
       of Reorganization or Liquidation.
                                                                                                                               potential buyers.
        Debtor-in-possession (DIP) has identified potential purchasers of business, DIP has created a due diligence portal for


        DIP is now receiving CMS receivables. DIP expects the bidding dates will be revised within the next sixty (60)days.


IV.     Describe potential future developments which may have a significant impact on this bankruptcy case.

        N/A


V.      Are all Post-Petition tax obligations currently paid or deposited?

        X                 Yes.
                          No. Explain.:




VI.     Are all United States Trustee Quarterly Fees current?

        X                 Yes.    Last Quarter Paid:                                      Amount Paid: $
                          No. Explain.:




VII.    Did you receive any income during this reporting period, which is not set forth in the operating report?

         X                 No.
                           Yes. Please set forth the amount(s) and the source(s) ofthe income.




 Form 2-J
 Rev. 8/2/16
        Case 19-22020              Doc 212    Filed 03/18/20 Entered 03/18/20 16:36:56                     Desc Main
                                              Document      Page 16 of 29
                      FIRST CITIZENS
                      NATIONAL BAN
        uera Sac
           P.O. Box 370 • Dyersburg TN 38025-0370
                      www.FirstCNB.com
                   Return Service Requested
 00003939-0019537-0001-0007-FIMR8004070131204730
                                                                       Page:                                1 of 13




                   CAH ACQUISITION COMPANY 11 LLC
                   BY MARIANNA WILLIAMS RECEIVER
                   PO BOX H                                               ACCOUNT ANALYSIS
                   DYERSBURG TN 38025                                     Account Number:        411111116
                                                                          Statement Date:         1/31/20
                                                                          Branch:                     001
                                                                          Checks/Items Enclosed:       17




                                             out with the Old, In with the New
                                        Have you moved or changed your phone number?
                                              Do you have a new email address?
                                     Update contact information through Online Banking
                                        or by visiting any of our financial centers.

CHECKING                                     CAH ACQUISITION COMPANY 11 LLC                         Acct            2773414

                          Beginning Balance         1/01/20                 1,224,776.00
                          Deposits / Misc Credits       172                 6,699,901.14
                          Withdrawals / Misc Debits      30                 7,924,577.14
                                                                                  100.00            **
                     **   Ending Balance            1/31/20
                          Service Charge                                             .00

                          Average Balance                                        1,131,508
                          Average Collected Balance                              1,119,260
                          Minimum Balance                                              100
                          Enclosures                                                    17

                                                Miscellaneous Credits

Date                 Deposits          Withdrawals      Activity Description

 1/02                     907.32                       AARP Supplementa/HCCLAIMPMT
                                                       TRN*1*1496707669*1362739571*000036273\
1/02                   940.00                          UMR/HCCLAIMPHT
                                                       TRN*1*496384243*1391995276*0000UMR01\
1/02                 9,527.79                          UHC PLAN or THZ/HCCLAIM2MT
                                                       TRN*1*2019122912200253*1363379945*000095
                                                       370\
 1/02               21,067.13                          A/B MAC PT A TN/HCCLAIM2MT
                                                                                            ,
                                                       TRN*1*EFT3454379*1571062326*000010311.
 1/02               70,884.86                          A/B MAC PT A IN/HCCLAIMITMT
                                                       TRN*1*EFT3454298*1571062326*000010311-
 1/03                4,892.89                          HUMANA INS CO/EFPAYMENT
                                                       TRN*1*001290047980614*1391263473\
 1/03               73,656.13                          Worldpay/NET SETLMT
                                                       Worldpay        NET SETLMT   54292980466
                                                       8275 LAUDERDALE COMMUNITY HOSPBC
 1/03                     67.41                        UnitedHealthcare/HCCLAIMPMT
                                                       TRN*1*1497133421*1411289245*000087726\
1/03                   852.50                          UMR/HCCLAIMPMT
                                                       TRN*1*496816853*1391995276*0000UMR01\
 1/03                3,903.98                          UNITEDHEALTHCARB/HCCLAIM2MM
                                                       TRN*1*1TR49478839*1411289245*000087726\
 1/03                4,225.25                          UMR/HCCLAIM2MT
                                                       TRN*1*496816852*1391995276*0000UMR01\




                                                                   00003939-0019537.0001,0007.M1180040701312047i01000039391-00001gSrig
                      Case 19-22020                   Doc 212                Filed 03/18/20 Entered 03/18/20 16:36:56 Desc Main
                                                                             Document      Page
                                                                                 THIS FORM IS    17 of 29
                                                                                              PROVIDED TO HELP YOU BALANCE
N CASE Of ERRORS OR QUESTIONS ABOUT YOUR                                                     YOUR BANK STATEMENT
     CONSUMER ELECTRONIC TRANSFERS
       Telephone us at SC10-321.317E.
               OR 731-26S-4410
                OR Write us at
                                                                         CHECKS OUTSTANDING • NOT
         First Citizens National Bank
                                                                           CHARGED TO ACCOUNT
       Customer Service Department
                  P O. Box 370
         Oyereburg, TN 3e01f,4WIP                                                                                         BANK BALANCE Sioeryie
                                                             NO.                                                            ON THIS STATEMENT $
oon as you can, if you the* your etaterrient or
apt is wrong or If you need more leformatien
tit a transfer en the statement or receipt. We                                                                         ADD .1.
   hear from you no later than 60 days Ater we                                                                         oEposris NOT CREDIT CT)
t you the FIRST statement on which the error or                                                                               IN THIS STAT ENTEN f
Warn appeared.                                                                                                          TOTAL            (IF ANY) $                        .
WI us your name and account number (if aoY).
aescribe the error or the transfer you are unsure
,bout. and explain as clearly as you can why you                                                                        SUBTRACT
Jelitye there Is an error or why you rteeo more
 reformation.                                                                                                           C    CK5 OUTSTANDING
fell us the dollar amount of the suspected error.
Ne will investigate your complaint and will
:or rect any error promptly If we !eke more than
 LU bustnesc days to do this, we wilt credit your                                                                       BALANCE
account for the amount you thinkisin error,so that
rou will have use of the money during the time it
:tikes us to complete our inernitigatien.                                                                               SHOULD AGRE F WITH YOUR CHE( K BOOK
  he above procedures do not apply to Health                                                                            BALANCE AF TER OF DUa'TING SERVICE
ievinge accounts.                                                                                                       CHARGE AND ADDING INTEREST (IF ANY)
                                                                                                                        SHOWN ON TIM mu MEWL
%ou have made arrangement; to have Olivet                                                           1•• ••••••••••
                                                                                                    ,


 oeits made to your account, you may call us at
-321-31'76. or 731- 285-4410. Customer Service
iertmene during regular banking hours to find
 whether or not the deposit has been made.                                   TOTAL
                                                              ••••••••••••




 mg Rights Summery • Home Equity Line
:use of Errors or Questions About Your Bill
: •u think your bill is wiling, or if yuu need more
 •imation altout a transaction Oct your bill write                HOW FINANCE CHARGES                                  What To Do If You Think Vote Find A Mistake On
 rn e separate sheet at the address shown above                        A RE COMPUTED                                       Your Open-End line of Credit Statement
;oen 45 possible. We must hear from you no                 Finance charges begin to KO ire Immediately               If you think there is ar error on your statement, write
   r than 60 days after west nt you the first la on        w hen we make a friar to you. To figure the               to us at.
  ch the error or problem appeared.!n your letter          finance charge for a bile %r cycle. we apply                     First Citizate National Bank
    es the leliowing information'                          a daily periodic rate of finance charge ttt
                                                                                                                            PO Box 370
  your name and account number.                                                                                             D yersburg,1N 313)25-0370
                                                           the 'Principal balance" el your 1000 account
 The dollar amount of the suspected error.                 each day.                                                 in your letter, give us the following into,matfett
 aescribe the error and es plain. if you can, why                                                                    •      Account informotiore Vow name and account
  you believe there is an error. If you need more          To figure the 'principal tielanee' for each                      number:
'Annuities). describe the item you are unsure              day, we first take your loan account balance              •      Donor amount: The dotter amount o! the
 shout.                                                    at the beginning of the day and subtract any                     suspected error.
  Any other Information (Stich as your address)            unpaid finance charges and credit ineurante               •      Description of the problem: if you thirdk there rs
  C h you think will help us to identify you or the        premiums (it any) that are due. Next we                          an error on your bill, deter ihe whet you believe is
                                                                                                                            w rong and why oil believe it is a mistake.
  son why yeti believe there is an error.                  .uhtract the portion of any payments or
                                                           credits received that day width apply to                  You mutt contact us within 6i• deg: after the eon,
   tip not have to hay any arnouul in question
                                                           the repayment of your loans.(A portion of                 appeared on your statement.
 le we are investigating. but you are Mill                                                                            You mule notify us of any potential errors in writing.
:gated to pay the parts of your hill that are not          each payment you make is °potted to finance
                                                           charges and credit insurance preneums,                     You may call us, but it you do we are not required to
 ueetion. While we investigate your queetIon, we                                                                      investigate ally potential errors and you may have Sc
 riot report you as delinouent or take any attlen          if any.) Then we add any new loans made
                                                           that derv. The final figure ;s the "principal              rely the amount In question.
'Oilect the amount you question.                                                                                      Whine we investigate whether or net there has been
                                                           balance."
 :ice of Billing Errors/Inquiries                                                                                     an error, the following are true.
      notice of billing errors and inguiriee to the                                                                  •      We cannot try to rolled the amount in oestion.
  f e:q.s shown above. You may telephone us at our
                                                                                                                            or report you as delleutient on that clement
  m hone number ...flown above. but doing so will                                                                    • The charge :n question may remain on you:
   preserve your baling error rights.                                                                                       statement, and we may continue to charge You
                                                                                                                            interest 00 that amount But, if we determint,
                                                                                                                            that we matte a mistake. you will not have to pee
                                                                                                                             the amount in question or any interest or other
 ly bolding a transac•tior. accciont with First Citizens National Bank, you agree to exareire promptly                       tees related to that arneunt
 :he periodic statement(s) and accompanying Items we prepare for vats and to notify uc within a                      •       While you do not have re pay the arnotait
  ezasonabte times-•not to exceed Xi calendar days horn the date your etntement is made availahlt                            question. you ere reeponeible for the iernaindm
 sr nent to you • about any Ica genies, material alterations, unauthorized signature. incorrectly                           of your balance.
 ) 0st4d transactions or other mistake:. affecting the aceoura. the 30 day !imltetion does not apply                  •      We can apply any %mail amount against your
 :n electronic transfers involving consumer account!(as explained at trip left).                                             credit limit,




                                                                                                            00003939-0019537.0001-0007.11W8004070131204730(00003030)-000019539
       Case 19-22020          Doc 212        Filed 03/18/20 Entered 03/18/20 16:36:56                        Desc Main
                                             Document      Page 18 of 29
                 FIRST CITIZENS
                 NATIONAL SAN-
        P.O. Box 370 • Dyersburg TN 38025-0370
                   www.FirstCNB.com
             Return Service Requested

                                                                     Page:                                 2 of 13




          CAH ACQUISITION COMPANY 11 LLC
                                                                       Account Number:                           IIIIIIIhp
                                                                       Statement Date:                             1/31/20

                                             Miscellaneous Credits

Date           Deposits            Withdrawals      Activity Description

1/03           5,534.73                             AETNA AS01/HCCLAIMTMT
                                                    TRN*1*819364000174921*1066033492\
1/03          45,945.84                             A/B MAC PT A TN/HCCLAIMITMT
                                                    TRN*1*EPT3455010*1571062326*000010311-
1/06              112.56                            UnitedRealthcare/HCCLA1MPMT
                                                    TRN*1*1497673675*1411289245*000087726\
1/06              161.20                            UHC PLAN OF THE/HCCLAIMPMW
                                                    TRN*1*2020010314700192*1363379945*000095
                                                    378\
1/06              537.65                            UHC PLAN OP THE/HCCLAIMTMM
                                                    TRN*1*2020010311600815*1363379945*000095
                                                    378\
1/06              705.80                            UHC PLAN OF THZ/HCCLAIMTMT
                                                    TRN*1*2020010112500146*1363379945*000095
                                                    378\
1/06           1,304.29                             UHC PLAN OF THE/HCCLAIMTMT
                                                    TRN*1*2020010215600850*1363379945*000095
                                                    378\
1/06           5,404.70                             UMR/HCCLAIMPMT
                                                    TRN*1*497077417*1391995276*0000UMR01\
1/06           7,965.11                             UHC PLAN OF THE/HCCLAIMTMT
                                                    TRN*1*2020010117100613*1363379945*000095
                                                    378\
1/06          13,808.06                             A/B MAC PT A TN/HCCLAIMTMT
                                                    TRN*1*EFT3455737*1571062326*000010311-
1/06          19,893.23                             A/B MAC PT A TN/HCCLAIMTMT
                                                                                          ,
                                                    TRN*1*EFT3455816*1571062326*000010311..
1/06          23,599.83                             UHC PLAN OF THE/HCCLAIMTMW
                                                    TRN*1*2020010214700036*1363379945*000095
                                                    378\
1/07          49,611.02                             DEPOSIT
1/07             182.91                             UnitedHealthcare/HCCLAIMPMT
                                                    T1W*1*1498062608*1411289245*000087726\
1/07              210.41                            HUMANA INS CO/HCCLAIMTMT
                                                    TRN*1*001290048037861*1391263473\
1/07              530.48                            HUMANA INS CO/HCCLAIMTMT
                                                    TR1*1*001290048037862*1391263473\
1/07              985.92                            AETNA AS01/HCCLAIMPMT
                                                    TRN*1*820002000060609*1066033492\
1/07           1,122.89                             UNITED BERAVIORA/HCCLAMNPMT
                                                    TRN*1*1498062131*1411289245*000087726\
1/07            3,447.32                            A/B MAC PT A TN/HCCLAIMMMT
                                                    TRN*1*EFT3456635*1571062326*000010311--
1/07          25,047.33                             A/B MAC PT A TN/HCCLAIMPMT
                                                    TRN*1*EFT3456470*1571062326*000010311-
1/07          70,007.73                             A/B MAC PT A TN/HCCLAIMTMT
                                                                                         .
                                                    TRN*1*EFT3456396*1571062326*000010311,




                                                               00003930-0010Sa4.0M2-0007-FIMPII0040701:117n47rAntnonn3Q3ol.onnn 1 Q5di
        Case 19-22020           Doc 212        Filed 03/18/20 Entered 03/18/20 16:36:56                      Desc Main
                                               Document      Page 19 of 29
                   FIRST CITIZENS
                   N ATIONAL bAALK
       mvaErimc
           P.O. Box 370• Dyersburg TN 38025-0370
                      www.FirstCNB.com
               Return Service Requested
                                                                    Page:                                  3 of 13




            CAH ACQUISITION COMPANY 11 LLC
                                                                        Account Number:                           411111111111.
                                                                        Statement Date:                            1/31/20

                                               Miscellaneous Credits

Date              Deposits            Withdrawals     Activity Description

1/08                  20.00                           Worldpay/NET SETLMT
                                                      Woxldpay        NET SETLMT    54292980466
                                                      8275 LAUDERDALE COMMUNITY HOSPBC
1/08                  39.25                           HUMANA INS CO/HCCLAIMPMW
                                                      TRN*1*001290048055657*1391263473\
1/08                 624.51                           AETNA A04/HCCLAIMTMT
                                                      TRN*1*820003000020377*1066033492\
1/08                 919.39                           UHC PLAN OF THE/HCCLAIMTMW
                                                      TRN*1*2020010515800128*1363379945*000095
                                                      378\
1/08              3,117.16                            HUMANA INS CO/HCCLAIMTMT
                                                      TRN*1*001290048055658*1391263473\
1/08              7,255.64                            AETNA AS01/HCCLAIMPMT
                                                      TRN*1*820003000020389*1066033492\
1/08             11,164.64                            A/B MAC PT A TN/HCCLAIMPMT
                                                      TRN*1*EFT3456995*1571062326*000010311-
1/09                   42.36                          UHC PLAN OF THE/HCCLAIMTMT
                                                      TRN*1*2020010813100583*1363379945*000095
                                                      378\
1/09                 108.61                           AETNA AS01/HCCLAIMTMT
                                                      TRN*1*820006000166790*1066033492\
1/09                 150.00                           United HealthCar/HCCLAIMPMT
                                                      TRN*1*15006739830*1411289245*000087726\
1/09                 164.26                           HUMANA INS CO/HCCLAIMTMT
                                                      TRN*1*001290048071475*1391263473\
1/09                  312.80                          UNITEDHEALTHCARE/HCCLAIMPMT
                                                      TR2*1*1TR49980405*1411289245*000087726\
1/09               1,477.96                           AARP Supplementa/HCCLAIMPMT
                                                      TR1.T*1*9498633425*1362739571*000036273\
1/09               1,905.44                            UHC PLAN OF Tim/Romani:Pm
                                                       TRN*1*2020010810700423*1363379945*000095
                                                       378\
1/09               2,152.26                            UMR/HCCLAIMPMT
                                                       TRN*1*498567154*1391995276*0000UMR01\
1/10                  275.62                          DEPOSIT
1/10                   70.00                          STATE-TN PAYMNTS/TN PAYMNTS
1/10                  110.62                          STATE-TN PAYMNTS/HCCLAIMPMW
                                                      TRN*1*104951730*K626001445\
1/10                  164.26                          HUMANA INS CO/HCCLAIMTMT
                                                      TRN*1*001290048082761*1391263473\
1/10                  522.40                          UHC PLAN OF THE/HCCLAIMTMT
                                                      TRN*1*2020010917200448*1363379945*000095
                                                      378\
1/10               1,162.32                           UMR/HCCLAIMTMT
                                                      TRN*1*498826319*1391995276*0000UMR01\
1/10               1,778.41                           AETNA 509/HCCLAEMPMT
                                                      TRN*1*160107200413220*1066033492\
1/10               2,293.32                           HUMANA INS CO/HCCLAIMTMT
                                                      TRN*1*001290048082762*1391263473\




                                                                  00003939-0019539-0002-0007-FIM Fl80040701312047'30(00003939)-000019541
       Case 19-22020          Doc 212       Filed 03/18/20 Entered 03/18/20 16:36:56                                Desc Main
                                            Document      Page 20 of 29
                  FIRST CITIZENS
                     AT ON A L                NK
         P.O. Box 370 • Dyersburg TN 38025-0370
                    www.FirstCNB.com
              Return Service Requested
                                                                    Page:                                           4 of 13




           CAH ACQUISITION COMPANY 11 LLC
                                                                         Account Number:                                   4111111111111r
                                                                         Statement Date:                                    1/31/20

                                              Miscellaneous Credits

Date             Deposits            Withdrawals     Activity Description

1/10             8,023.66                            UHC PLAN OF THE/HCCLAIMPMT
                                                     TRN*1*2020010916400213*1363379945*000095
                                                     378\
1/10             9,272.27                            A/B MAC PT A TN/HCCLAINTMT
                                                     TRN*1*EFT3458017*1571062326*000010311
1/10           39,348.02                             A/B MAC PT A TN/HCCLAIMPMT
                                                     TRN*1*EFT3457938*1571062326*000010311-
1/13           14,100.26                             DEPOSIT
1/13               20.00                             STATE-TN PAYMNTS/TN PAYMNTS
1/13              228.17                             Worldpay/NET SETLMT
                                                     Worldpay        NET SETLMT   54292980466
                                                     8275 LAUDERDALE COMMUNITY HOSPBC
1/13                506.60                           Worldpay/NET SETLMT
                                                     Worldpay        NET SETLMT   54292980466
                                                     8275 LAUDERDALE COMMUNITY HOSPBC
1/13                 58.78                           HUMANA INS CO/HCCLAIMPMT
                                                     TRN*1*001290048096060*1391263473\
1/13                782.24                           UHC PLAN OF THE/HCCLAIMPMT
                                                     TRN*1*2020011012500260*1363379945*000095
                                                     378\
1/13             3,587.82                            UHC PLAN OF THE/HCCLAIMPMT
                                                     TRN*1*2020011010800117*1363379945*000095
                                                     378\
1/13            18,190.85                            A/B MAC PT A TN/HCCLAINTNT
                                                     TRN*1*EFT3458788*1571062326*000010311-
1/14            80,267.72                            DEPOSIT
1/14                40.00                            STATE-TN PAYMNTS/TN PAYMNTS
1/14                53.93                            UHC PLAN OF THE/HCCLAIMPMT
                                                     TRN*1*2020011114400094*1363379945*000095
                                                     378\
1/14                111.71                           CARITEN HP/HCCLAIMPMT
                                                     TRN*1*010560011599075*1621579044\
1/14                571.00                           AARP Supplementa/HCCLAIMPMT
                                                     TRN*1*9499693036*1362739571*000036273\
1/14             2,537.49                            HUMANA INS CO/OCCLAIMPMT
                                                     TRN*1*001290048118271*1391263473\
1/14             7,951.77                            A/B MAC PT A TN/HCCLAIMPMT
                                                                                          ,
                                                     TRN*1*EFT3459519*1571062326*000010311.
1/14            45,864.16                            A/B MAC PT A TN/HCCLAIM2MT
                                                     TRN*1*EFT3459441*1571062326*000010311
1/15                 20.00                           STATE-TN PAYMNTS/TN PAYMNTS
1/15                458.60                           Worldpay/NET SETLMT
                                                     Worldpay        NET SETLMT   54292980466
                                                     8275 LAUDERDALE COMMUNITY HOSPBC
1/15                  84.72                          UHC PLAN OF THE/HCCLAIMPMT
                                                     TRN*1*2020011212200038*1363379945*000095
                                                      378\
1/15                  93.27                          AETNA AS01/HCCLAIMPMT
                                                     TRN*1*820010000266517*1066033492\



                                                                                                         AMA nyni    l'1,17'411/1111All7CrIO\.nArni   Aol
                                                                 neorzon.o.nni oc41..nriryk.nryri_GIAA
            Case 19-22020            Doc 212       Filed 03/18/20 Entered 03/18/20 16:36:56                         Desc Main
                                                   Document      Page 21 of 29
                       FIRST CITIZENS
                       reTIONAL                ANK
       MEM tit MC

           P.O. Box 370• Dyersburg TN 38025-0370
                      www.FirstCNB.com
                    Return Service Requested

                                                                       Page:                                    5 of 13




               CAH ACQUISITION COMPANY 11 LLC
                                                                           Account Number:                             IMMOOMMI
                                                                           Statement Date:                             1/31/20

                                                Miscellaneous Credits

Date                  Deposits          Withdrawals     Activity Description

1/15                     930.12                         AETNA AS01/HCCLAIMTMT
                                                        TRN*1*820010000266523*1066033492\
1/15                  1,538.13                          AARR Supplementa/HCCLAIMTMT
                                                        TRN*1*9500017418*1362739571*000036273\
1/15                 11,069.25                          A/B MAC PT A TN/HCCLAIMPMT
                                                        TRN*1*EFT3459908*1571062326*000010311
1/15                 16,280.79                          A/B MAC PT A TN/HCCLAIMWMT
                                                        TRN*1*EFT3459975*1571062326*000010311-
1/16                      20.00                         STATE-TN PAYMNTS/TN PAYMNTS
1/16                     267.59                         Erie Insurance E/HCCLAIKFMT
                                                        TRN*1*11500626758*1251232960*0000ERIE1\
1/16                     632.13                         A/B MAC PT A TN/HCCLAIMTMT
                                                        TRN*1*EFT3460403*1571062326*000010311-
1/16                     750.38                         HUMANA INS CO/HCCLAIMTMT
                                                        TRN*1*001290048208706*1391263473\
1/16                     900.40                         UHC PLAN OF THE/HCCLAIMPMT
                                                        TRN*1*2020011511400328*1363379945*000095
                                                        378\
1/16                     957.97                         UMR/HCCLAIMPMT
                                                        TRN*1*500289282*1391995276*0000UMR01\
1/16                  3,370.92                          UHC PLAN OF THE/HCCLAIMTMT
                                                        TRN*1*2020011516300037*1363379945*000095
                                                        378\
1/16                  3,753.99                          UNITEDHEALTHCARE/HCCLAIMPMT
                                                        TRN*1*1TR50437323*1411289245*000087726\
1/16                  4,141.86                          AARP Supplementa/HCCLAINTMT
                                                        TRN*1*9500605630*1362739571*000036273\
1/16                  4,603.50                          UMR/HCCLALMTMT
                                                        TRR*1*500289283*1391995276*0000UMR01\
1/17                      20.00                         STATE-TN PAYMNTS/TN PAYMNTS
1/17                      55.00                         Worldpay/NET SETLMT
                                                        Worldpay        NET SETLMT   54292980466
                                                        8275 LAUDERDALE COMMUNITY HOSPBC
1/17                      97.96                         STATE-TN PAYMNTS/HCCLAIMPMT
                                                        TRN*1*104961818*K626001445\
1/17                     758.87                         UMR/ECCLAIMPMT
                                                        TRN*1*500689104*1391995276*0000UMR01\
1/17                  2,344.44                          UHC PLAN OF THE/HCCLAIMTMT
                                                        TRN*1*2020011613100010*1363379945*000095
                                                        378\
1/17                  4,266.17                          UHC PLAN OF THE/HCCLAIMPMT
                                                        TRN*1*2020011615701005*1363379945*000095
                                                        378\
1/17                  4,932.51                          A/B MAC PT A TN/HCCLAMMTMT
                                                        TRN*1*EFT3460957*1571062326*000010311.,
1/21                    209.49                          DEPOSIT
1/21                 82,567.63                          DEPOSIT




                                                                    00003930-00 9541-000'3.0037-FM Fi80040701:41204730(00003939}-00()07ciC4a
       Case 19-22020         Doc 212        Filed 03/18/20 Entered 03/18/20 16:36:56                          Desc Main
                                            Document      Page 22 of 29
                FIRST CITIZENS
                NATIONAL 13                     'K
       P.O. Box 370 • Dyersburg TN 38025-0370
                  www.FirstCNB.com
            Return Service Requested
                                                                    Page:                                   6 of 13




         CAH ACQUISITION COMPANY 11 LLC
                                                                        Account Number:                            milimmimi
                                                                        Statement Date:                             1/31/20

                                            Miscellaneous Credits

Date           Deposits           Withdrawals        Activity Description

1/21             109.76                              Worldpay/NET SETLMT
                                                     Worldpay        NET SETLMT   54292980466
                                                     8275 LAUDERDALE COMMUNITY HOSPBC
1/21              375.20                             Worldpay/NET SETLMT
                                                     Worldpay        NET SETLMT   54292980466
                                                     8275 LAUDERDALE COMMUNITY HOSPBC
1/21              630.01                             UMR MARTEN TRANS/HCCLAIMXMIT
                                                     TRN*1*501093598*1391995276*0000UMR01\
1/21           4,729.94                              UHC PLAN OF THE/HCCLAIMPMT
                                                     TRN*1*2020011712200057*1363379945*000095
                                                     378\
1/21           7,731.64                              UHC PLAN OF THE/HCCLAIMPMT
                                                     T1W*1*2020011715700205*1363379945*000095
                                                     378\
1/21         30,993.89                               A/B MAC PT A TN/HCCLAIMPMT
                                                     TRN*1*EFT3461754*1571062326*000010311-
1/21         49,988.16                               A/B MAC PT A TN/HCCLATMTMT
                                                     TRN*1*EFT3461830*1571062326*000010311-
1/22              654.01                             Worldpay/NET SETLMT
                                                     Worldpay        NET SETLMT   54292980466
                                                     8275 LAUDERDALE COMMUNITY HOSPBC
1/22               22.10                             UnitedHealthcare/HCCLA/MRMT
                                                     TRN*1*1501521248*1411289245*000087726\
1/22              705.32                             UHC PLAN OF THE/HCCLAIMPMT
                                                     TRN*1*2020011816900111*1363379945*000095
                                                     378\
1/22           1,810.00                              UHC PLAN OF THE/HCCLATMVMM
                                                     TRN*1*2020011813400245*1363379945*000095
                                                     378\
1/22         28,690.63                               A/B MAC PT A TN/HCCLAIM2MT
                                                     TRN*1*EFT3462660*1571062326*000010311
1/22         44,276.98                               A/B MAC PT A TN/HCCLAIMINT
                                                     TRN*1*EFT3462588*1571062326*000010311,,
1/23               50.00                             Worldpay/NET SETLMT
                                                     Worldpay        NET SETLMT    54292980466
                                                     8275 LAUDERDALE COMMUNITY HOSPBC
1/23              162.24                             AETNA 809/HCCLAIMWNT
                                                     TRN*1*160120200270118*1066033492\
1/23              310.26                             AETNA AS01/HCCLAIMPMT
                                                     TRN*1*820017000159181*1066033492\
1/23              423.18                             AARP Supplementa/HCCLAIM2MT
                                                     TRN*1*9501805144*1362739571*000036273\
1/23           1,502.28                              HuMANA INS Co/HCCLATMTMT
                                                     TRN*1*001290048315337*1391263473\
1/23           1,543.28                              UNITEDHEALTHCARE/HCCLAIMPMT
                                                     TRN*1*171150910449*1411289245*000087726\
1/23           1,586.97                              UHC PLAN OF THE/HCCLAIMTMT
                                                     TRN*1*2020012215500518*1363379945*000095
                                                     378\




                                                                 Anniv-Acylo.nniocAR.OnnA.ann7_ribinannergniql9nel7nnuinnnlonol_nnnnion
        Case 19-22020               Doc 212     Filed 03/18/20 Entered 03/18/20 16:36:56                                     Desc Main
                                                Document      Page 23 of 29
                        FIRST CITIZENS
                           ''IOC          .
       MENSFR FOIC

           P.O. Box 370 • Dyersburg TN 38025-0370
                      www.FirstCNB.com
                     Return Service Requested

                                                                       Page:                                                7 of 13




                CAH ACQUISITION COMPANY 11 LLC
                                                                            Account Number:                                        *AIM
                                                                            Statement Date:                                           1/31/20

                                                Miscellaneous Credits

Date                   Deposits          Withdrawals   Activity Description

1/23                   1,812.75                        UHC Insurance Co/HCCLAIMPMT
                                                       TRN*1*1TR50831651*1201902768*000087726\
1/23                   4,327.20                        UMR/HCCLAIMPMT
                                                       TRN*1*501659398*1391995276*0000UMR01\
1/23                   7,364.87                        UHC PLAN or THE/HCCLAIMPMT
                                                       TRN*1*2020012210500183*1363379945*000095
                                                       378\
1/23                   8,750.19                        UHC PLAN OF THE/HCCLAIMPMT
                                                       TRN*1*2020011912600193*1363379945*000095
                                                       378\
1/23                  24,893.43                        A/B MAC PT A TN/HCCLAIMPMT
                                                       TRN*1*EFT3463352*1571062326*000010311-,
1/23                  76,356.78                        A/13 MAC PT A TN/HCCLAIMMT
                                                       TRN*1*EFT3463610*1571062326*000010311-
1/24                   1,364.00                        Worldpay/NET SETLMT
                                                       Worldpay         NET SETLMT  54292980466
                                                       8275 LAUDERDALE COMMUNITY HOSPBC
1/24                       56.48                       UHC PLAN or THE/HCCLAIMPMT
                                                       TRN*1*2020012310600078*1363379945*000095
                                                       378\
1/24                   2,569.55                        UHC PLAN OF THE/HCCLAIMTMT
                                                       TRN*1*2020012315200723*1363379945*000095
                                                       378\
1/24                   3,827.25                        A/B MAC PT A TN/HCCLAIMPMT
                                                       TRN*1*EFT3464181*1571062326*000010311-
1/27                   3,319.60                        DEPOSIT
1/27                 114,755.83                        DEPOSIT
1/27                      40.00                        STATE-TN PAYMNTS/TN PAYMNTS
1/27                     325.97                        Worldpay/NET SETLMT
                                                       Worldpay         NET SETLMT  54292980466
                                                       8275 LAUDERDALE COMMUNITY HOSPBC
1/27                      500.00                       Worldpay/NET SETLMT
                                                       Worldpay         NET SETLMT  54292980466
                                                       8275 LAUDERDALE COMMUNITY HOSPBC
1/27                       50.00                       UHC PLAN OF THE/HCCLAIMPMT
                                                       TRN*1*2020012415801085*1363379945*000095
                                                       378\
1/27                      164.26                       UnitedHealthcare/HCCLA1MTMT
                                                       TRN*1*1502832515*1411289245*000087726\
1/27                      191.17                       UnitedHealthcare/HCCLAIMPTAT
                                                       TRN*1*1502831487*1411289245*000087726\
1/27                      618.52                       WIC PLAN OF THE/HCCLAIMPMT
                                                       TRN*1*2020012413200481*1363379945*000095
                                                       378\
1/27                    5,939.40                       A/B MAC PT A TN/HCCLA/MPMT
                                                       TRN*1*EFT3465004*1571062326*000010311-
1/27                  31,871.02                        A/B MAC PT A TN/HCCLAIMTMT
                                                       TRN*1*EFT3464928*1571062326*000010311




                                                                  0041(Y.ICK10.till Ift   ft-rIqqd-t1M7.r1AAPRalt107.11 q 1 7(1.171(11(Ylflqqaq<11.11(k10 t!KA c
       Case 19-22020         Doc 212       Filed 03/18/20 Entered 03/18/20 16:36:56                               Desc Main
                                           Document      Page 24 of 29
                  FIRST CITIZENS
                  NATiONAL BAN
         P.O. Box 370 • Dyersburg TN 38025-0370
                    www.FirstCNB.com
              Return Service Requested
                                                                     Page:                                          8 of 13




           CAM ACQUISITION COMPANY 11 LLC
                                                                         Account Number:                               mm411111111110
                                                                         Statement Date:                                  1/31/20

                                              Miscellaneous Credits

Date             Deposits           Withdrawals      Activity Description

1/28           12,906.95                             DEPOSIT
1/28               80.40                             AARP Supplementa/HCCLAIMINT
                                                     TRN*1*9503090230*1362739571*000036273\
1/28               111.20                            UHC PLAN OF THE/BCCLAIMPMT
                                                     TRN*1*2020012514600545*1363379945*000095
                                                     378\
1/28               162.24                            HUMANA INS CO/HCCLAIMIPMT
                                                     TRN*1*001290048422631*1391263473\
1/28             7,978.36                            A/B MAC PT A TN/MCCLAIMPMT
                                                     TRN*1*EFT3465570*1571062326*000010311-
1/28           42,063.14                             A/B MAC PT A TN/HCCLAIMPVT
                                                     TRN*1*EFT3465495*1571062326*000010311
1/29               200.00                            Worldpay/NET SETLMT
                                                     Worldpay        NET SETLMT   54292980466
                                                     8275 LAUDERDALE COMMUNITY HOSPBC
1/29       1,647,355.06                              DAILY SWEEP DD XXXXXX1402
                                                     Includes Interest of 24.75
1/29                362.88                           UHC PLAN OF THE/HCCLAIMPMT
                                                     TRN*1*2020012610900134*1363379945*000095
                                                     378\
1/29                475.92                           AETNA AS01/HCCLAIMPMT
                                                     TRN*1*820024000227392*1066033492\
1/29             4,272.83                            A/B MAC PT A TN/MCCLAIM2MT
                                                     TRN*1*EFT3466183*1571062326*000010311-
1/29           54,510.78                             A/B MAC PT A TN/MCCLAIMMMT
                                                     TRN*1*EFT3466109*1571062326*000010311-
1/30                671.01                           Worldpay/NET SETLMT
                                                     Worldpay        NET SETLMT    54292980466
                                                     8275 LAUDERDALE COMMUNITY HOSPBC
1/30       1,705,606.27                              DAILY SWEEP DD XXXXXX1402
                                                     Includes Interest of 25.63
1/30                496.18                           UNITEDHEALTHCARE/HCCLAIM2MT
                                                     TRN*1*1TR51388312*1411289245*000087726\
1/30                500.00                           United HealthCar/HCCLAIMPHT
                                                     TRN*1*1SG06855561*1411289245*000087726\
1/30                739.37                           AARP Supplementa/MCCLASMENT
                                                     TRN*1*9503840702*1362739571*000036273\
1/30             1,364.00                            UMR/HCCLAIMPMT
                                                     TRN*1*503768834*1391995276*00000MR01\
1/30             1,477.48                            UMR/HCCLAIMPMT
                                                     TRN*1*503768833*1391995276*0000U14R01\
1/30             5,092.76                            UHC PLAN or THE/HCCLA/MTMT
                                                     TRN*1*2020012911701062*1363379945*000095
                                                     378\
1/30             9,166.24                            UHC PLAN OF THE/HCCLAIMPMT
                                                     TRN*1*2020012914800664*1363379945*000095
                                                     378\
1/30            15,496.95                            A/B MAC PT A TN/HCCLAIMPMT
                                                     TRN*1*EFT3466639*1571062326*000010311-




                                                                 nntulanqo N11o k,M.nrInc_ArNra_CIAA DANIA rant 1 7A47firlifYlrIfY10`401.A111111 OAA7
             Case 19-22020           Doc 212          Filed 03/18/20 Entered 03/18/20 16:36:56               Desc Main
                                                      Document      Page 25 of 29
                      FIRST CITIZENS
                      NATIONAL BANK
           WAMFM

             P.O. Box 370 • Dyersburg TN 38025-0370
                        www.FirstCNB.com
                   Return Service Requested

                                                                           Page:                         9 of 13




               CAH ACQUISITION COMPANY 11 LLC
                                                                              Account Number:                  141111111
                                                                              Statement Date:                   1/31/20

                                                  Miscellaneous Credits

    Date             Deposits            Withdrawals         Activity Description

    1/30            22,782.79                                A/B MAC PT A TN/HCCLAIMPMT
                                                             TRN*1*EFT3466714*1571062326*000010311-
    1/31       1,763,416.77                                  DAILY SWEEP DD XXXXXX1402
                                                             Includes Interest of 26.50
    1/31                 88.34                               STATE-TN PAYMNTS/HCCLAIMPMT
                                                             TRN*1*104982757*K626001445\
    1/31               518.04                                UBC PLAN OF THE/HCCLAIMTMT
                                                             TRN*1*2020013014900294*1363379945*000095
                                                             378\
    1/31             7,317.97                                UMR/HCCLAIMPMT
                                                             TRN*1*504093760*1391995276*0000UMR01\
    1/31             8,090.20                                UHC PLAN OF THE/HCCLAIMTMT
                                                             TRN*1*2020013015600071*1363379945*000095
                                                             378\
    1/31            15,496.95                                A/B MAC PT A TN/HCCLAIM2MT
                                                             TRN*1*EFT3467101*1571062326*000010311-
    1/31            26,188.30                                A/B MAC PT A TN/HCCLAIMPMT
                                                             TRN*1*EFT3467179*1571062326*000010311,-


                                                  Miscellaneous Debits

    Date             Deposits            Withdrawals         Activity Description

    1/06                                         73.89       Wbrldpay/MTHCHGS
                                                             MERCH BANKCARD 542929804668275     LAUDERDAL
                                                             E COMMUNITY HOSP
    1/09                                              1.43   Worldpay/MTHCHGS
                                                             MERCH BANKCARD 542929804668275     LAUDERDAL
                                                             E COMMUNITY HOSP
    1/13                                              8.27   WoxldpayAKTHOHOS
                                                             MERCH BANKCARD 542929804668275     LAUDERDAL
                                                             E COMMUNITY HOSP
    1/13                                         17.88       Worldpay/MTHCHGS
                                                             MERCH BANKCARD 542929804668275     LAUDERDAL
                                                             E COMMUNITY HOSP
    1/16                                          4.99       FIRSTCNB/CM FEES
.   1/16                                         16.40       Worldpay/MTHCHGS
                                                             MERCH BANKCARD 542929804668275     LAUDERDAL
                                                             3 COMMUNITY HOSP
    1/21                                              3.17   Worldpay/MTHCHGS
                                                             MERCH BANKCARD 542929804668275     LAUDERDAL
                                                             E COMMUNITY HOSP
    1/21                                              5.71   Worldpay/MTHCHGS
                                                             MERCH BANKCARD 542929804668275     LAUDERDAL
                                                             E COMMUNITY HOSP
    1/21                                         15.24       Wbrldpay/MTHCHGS
                                                             MERCH BANKCARD 542929804668275     LAUDERDAL
                                                             E COMMUNITY HOSP




                                                                        noonanno.00IP    r AA PAMA(17111:11 70ATINOCIWAcno1.nexxi 0.47
       Case 19-22020          Doc 212       Filed 03/18/20 Entered 03/18/20 16:36:56                     Desc Main
                                            Document      Page 26 of 29
                 FIRST CITIZENS
                 NATIONAL BANK
        P.O. Box 370 • Dyersburg TN 38025-0370
                   www.FirstCNB.com
             Return Service Requested

                                                                     Page:                            10 of 13




          CAH ACQUISITION COMPANY 11 LLC
                                                                      Account Number:
                                                                      Statement Date:                          1/31/20

                                             Miscellaneous Debits

Date           Deposits            Withdrawals      Activity Description

1/23                                        26.71   Worldpay/MTHCHGS
                                                    MERCH BANKCARD 542929804668275 LAUDERDAL
                                                    E COMMUNITY HOSP
1/24                                         1.50   Worldpay/MTHCHGS
                                                    MERCH BANKCARD 542929804668275 LAUDERDAL
                                                    E COMMUNITY HOS2
1/27                                         6.86   Worldpay/MTHCHGS
                                                    MERCH BANKCARD 542929804668275 LAUDERDAL
                                                    E COMMUNITY HOSP
1/27                                       13.35    Worldpay/MTHCHGS
                                                    MERCH BANKCARD 542929804668275 LAUDERDAL
                                                    E COMMUNITY HOSP
1/27                                       52.91    Worldpay/MTHCHGs
                                                    MERCH BANKCARD 542929804668275 LAUDERDAL
                                                    E COMMUNITY HOSP
1/28                              1,647,330.31      Trnsfr to CHECKING Acct Ending in 1402
1/29                              1,705,580.64      Trnsfr to CHECKING Acct Ending in 1402
1/30                                      2.78      Worldpay/MTHCHGS
                                                    MERCH BANKCARD 542929804668275 LAUDERDAL
                                                    E COMMUNITY HOSP
                                  1,763,390.27      Trnsfr to CHECKING Acct Ending in 1402
                                     25,951.93      BENE:TRUSS LLC
                                                    TRH:2202001310037824
                                           26.67    Worldpay/MTHCHGS
                                                    MERCH BANKCARD 542929804668275 LAUDERDAL
                                                    E COMMUNITY HOSP
1/31                                       30.00    Worldpay/NET SETLMT
                                                    Worldpay        NET SETLMT   54292980466
                                                    8275 LAUDERDALE COMMUNITY HOSPBC
1/31                             1,176,178.66       Trnsfr to CHECKING Acct Ending in 1402


                                         Paid Checks
                                      * indicates skip in check numbers
Date   Check No.               Amount Date Check No.           Amount Date                  Check No.                     Amount

1/03       1410          379,929.54       1/22       1414       1,477.58          1/31             1422*           182,220.50
1/10       1411          132,936.88       1/24       1415      90,648.89          1/31             1423            436,708.79
1/17       1413*         380,318.54       1/29       1417*      1,596.83


                                             Daily Balance Summary

Date            Balance                    Date          Balance                     Date                   Balance

1/02     1,328,103.10                      1/08     1,334,957.43                     1/14           1,446,200.06
1/03     1,087,252.29                      1/09     1,341,269.69                     1/15           1,476,674.94
1/06     1,160,670.83                      1/10     1,271,353.71                     1/16           1,496,052.29
1/07     1,311,816.84                      1/13     1,308,802.28                     1/17           1,128,208.70




                                                               00003930-0019547,0006.0007- MR8004070131204733011162A3M-n0nn oceo
        Case 19-22020          Doc 212       Filed 03/18/20 Entered 03/18/20 16:36:56                         Desc Main
                                             Document      Page 27 of 29
                   FIRST CITIZENS
                   N A-4 loNm, Atx
       MMOICK

         P.O. Box 370• Dyersburg TN 38025-0370
                    www.FirstCNB.com
                Return Service Requested

                                                                        Page:                             11 of 13




            CAH ACQUISITION COMPANY 11 LLC
                                                                          Account Number:                          AIIIIIIIP
                                                                          Statement Date:                          1/31/20

                                                 Daily Balance Summary

                                            Date             Balance                     Date                     Balance
Date               Balance

                                            1/24         1,426,425.37                    1/29                      100.00
1/21        1,305,520.30                                                                                           100.00
                                            1/27         1,584,128.02                    1/30
1/22        1,380,201.76                                                                                           100.00
            1,509,258.48                    1/28               100.00                    1/31
1/23




                                                                    0000:3939-0019547-0900-0007.FIMR8004070131204730(00003939)-000019549
                                     Case 19-22020                                Doc 212                     Filed 03/18/20 Entered 03/18/20 16:36:56                                                                 Desc Main
                                                                                                              Document      Page 28 of 29


                             First Citizens National Bank                                                                                            Account
                                                                                                                                                    Statement Date                                                             TRW,
                                                                                                                                                         Page                                                                  12 of 13
                                            FIRST CITIZENS
                                                                     CHECKING DEPOSIT
                                                                                                                                   1
                                                                                                                                  ,)
                                            NATIONAL DANK                                                                1j                    CH ECK,NG DEPOSIT
                                                                     o                                         0P
                                                                                                                                        i     :VOW                                                              MW,

                                                                                                                                              otuocum          ;NU tkolui




                              14                           SECOEkT                                                                          MN*                                               Amount:S             3,319.60


                              V        X

                                                                                                                                                                                      It/L:E'DI .:{TriI.V0:.                            1000003 1967/
                                   t SO
                                   :                     ?i:

                                            01/07/2020                     Serial#            Amount $49,611.02                                              61/27/2020                   Serial#                    Amount -83,31960
                              Iy                                                                                                                                                   CHECKING DEPOSIT

                              •                CAH ACQUISITION II LI.0
                                                                                              "
                                                                                            .%4"                                            (     ir
                                                                                                                                                  )  FIRST CITIZENS
                                                                                                                                                     N ATIONAL DANK
                                                                                                                                                                                                IVIT'

                                                                                                                                                                                                                                          5            3
                                           EY MARIANNA WILLIAMS RECEIVER
                                                      FO8Dxn                                                                                      no'
                                                                                                                                                                          174.4                           51----11                If
                                                                                                                                             1{ _,
                              St
                                                        DYEsSIJSG,   SSOSS


                              i
                              . DATE         d/
                                          is,A r yr
                                                    0/00/30                                 OittLWV•
                                                                                                                                            1                                                                          .
                                                                                                      •
                                                to.                                                                                                                                                                 VC•

                                           FIRST CITIZENS
                                           NATIONAL DANK                                                                                            )41IWArlarOD:Zi S                                                        1 } 1055.g
                                                                                                                                            ee


                                                               4OMMINIONIONP0                                                                    415011..W4ZI:

                                                       01/10/2020               Serlal#                   Amount $275.62.                                01/27/2020                   Serial                   Amount $114,755.83

                                                                           DEPOSIT TICKET

                                   DEPOSIT TO ME ACCODN'T 04
                                                                                                               notOU          de.15              CHECKING DEPOSIT
                                   ACCOUNT SAD,
                                              (14q ACte/Pqh4D6 .
                                                              /1'2
                                                                *                                                                              YCStiti          400 i"8

                                            f/4ea
                                                                                                                                               ser000e7         PIM D000m
                                           ,
                                          di




                              AME111   1111                                                   Ir•dr-,T•       J yloo
                                                                                                                     O        ,
                                                                                                                                  (.         Mom                                              Amount. S            12,906.95


                                  guta:.74;%trg,:„.."tzwz
                                   valiwosa                                                                   /0 I & D,Ab
                                                                                              $
                                                                                                                                                                            I UDS:.           070 27731, LI,e,                          eou::1213295,
                                                  Itga 30 IC11 ?I:                                    20
1-blflUUJytIt;t3t:C.XX)0/0




                                                                         Serialif           Amount $14,100.28                                              01/28/2020                   Serial#                   Amount $12,906.95
                                          01/13/2020
                                                                                                                                             ...
                                                                                                                                             . ,,-,
                                                                                                                                                  ..o.
                                                                                                                                                    ,           ,
                                                                                                                                                       ..-4'..o....         ,
                                                                                                                                                                    ...........          ,,
                                                                                                                                                                                ..........                    ,
                                                                                                                                                                                           ...azr.,...4.....-a..             ,
                                                                                                                                                                                                                 ........olo... ....,....-.._,.....,i
                                 a  l Fills- CITIZENS                CHECKING DEPOSIT                                                                                                                          .......omn
                             ./1 .1kly   TIONtL DANK
                                                                                  IYI Icon.
                                                                                                                     5   jk   3
                                                                                                                                   ij   •                     CAN ACQUISITION IT LLC
                                                                                                                                                          BY MARIANNA WILLIAMS RECEIVER
                                                                                                                                                                                                                                              1410

                                                                                        4             I       521        3B g)                                         PoDox 5
                                                                                                                                                                 loYEASELMO. TN NOM                          ,, rolith0
                                                                                                                                                                                                             ,

                                                                                                                                                        tab 444frc                                                                         ,v1
                                                                                                                                                   4 ..t.
                                                                                                                                                   .   cf                                                                    ___J $ 37q2,i9/i
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                  Al
                                                                                                                                                 PI              1444144
                                                           Anouvl k.wass
                             it
                             Ef        - ialraffir
                                       X
                                                                                     l '
                                                                                       ER$
                                                                                                              0S1.0-39                       0           FIRST CITIZEN/I,
                                                                                                                                                         N ATMMu BANK                                                                                          A


                                                                                                                                                                                                                             il&ter-s....-..—It' i
                                                                                                                                                                                                                             Z
                                                                                                                                             'M8416104241                                               1410
                                   4501.10.10424
                                             01/14/2020                    Serial#            Amount $80,267.72                                  01/03/2020                  Serial# 1410                        Amount $379,929.54

                             ! iWta6                                       DEPOSIT TICKET                                     .-ort
                                                                                                                                                              CAR ACQUISITION   LLO                                                           1411
                                                                                                                                                          DT MARIANNA WILLIAMS RECEIVER
                                   DSPOSIT TO THE ACCOVST OF                                                                                                              0010411
                                                                                            C.74cAon                                                                 OVER MRS,    SCCDS
                                   AG,71:SINT NAME:

                                                                                                                                                        =t7CM414454,44-11ACaA.I.                                                   $ 13.29s4
                                                                                                                                                         OthumiAidikvAizelikegg i                                           cad.44.6
                                                                                                                                                 PA FIRST CITIZENS
                                                                                                                                                    NATIONAL DANK
                                                       r.,5vk'tkO,Ige.iAMZ!";41
                                                                                                                                                 PA Dr.ms
                                                                                             $


                                                                                                      20
                                                                                                                                               40843040424                    411111111,111k 41k
                                                      4:0214 30 104 24                                                                       .71...w....,1,440.. ...40:                           meacr.a...                    ...Lek.,...,....44-',........1,4




                              It
                                         T10
                                         )
                                      _RAI
                                                 01/21/2020

                                    el FIRST CITIZENS
                                            tiAL DANK
                                           ,,
                                                                              Serial#
                                                                     CHECKING DEPOSIT
                                                                                        Cranu.vr.
                                                                                                      Amount $209.49



                                                                                                          g
                                                                                                               4-1  g✓
                                                                                                               g 5o S
                                                                                                                                            ,
                                                                                                                                            ,
                                                                                                                                            J
                                                                                                                                             0110/2020 Seriaig 1411 Amount $132,938.88'


                                                                                                                                             441'
                                                                                                                                                            CAN    ACQUISITION1
                                                                                                                                                          BY MARIANNA MiLLiAlAS
                                                                                                                                                                       PO Otlx
                                                                                                                                                                                        LLC
                                                                                                                                                                                   RECEIVER
                                                                                                                                                                                                              x,..
                                                                                                                                              -,.......,,,........:,-......,-,,.............,.....a....,..:::...... .....,...,.....—.......,,,.........„„,„.
                                                                                                                                                                                                                                            1413

                                                       ?liAgct0,                                                                                                 DVSK431...D. Pt no.                        ,
                                                                                                                                                                                                            „ 11.1iktaxtT.

                              111 ..jhar,In0;grLilac
                                                     p,                                 117=7:                                                                                                                                   $ 38° it.
                                                                                                                                                 ojs o
                                                                                                                                               ilu,du,    oteai#4.iluthateotithsaharkiel4A5MMOW-b i
                                                                                            4r.cwco
                                                                                                                                            S.
                                                                                                                                              0 FIRST CITIZENS
                                                                                                                                                NATIONAL DANK
                                                                                                           82667.63
                                   '<411111111111111110                                                                                          or,
                                                                                                                                                                                                             13
                                                                                                                                                  nosuww4m

                                            01/21/2020                     Serial#            Amount $82,567.63                               01/17/2020                    Serlal# 1413                       Amount $38.0,318.54


                                                                                                                                                    4111y10101rg1.11(150,444.0047-0007.M8ROA40761:11204710(0000f193111-000014441
                        Case 19-22020                         Doc 212               Filed 03/18/20 Entered 03/18/20 16:36:56                     Desc Main
                                                                                    Document      Page 29 of 29


 First Citizens National Bank                                                                         Account
                                                                                                     Statement Date                              01,15/1  0
                                                                                                                                                          11.
                                                                                                          Page                                   13 of 13


                       CAM ACQUISITION 11 LW                      tHnvss
                                                                                      1414
                   SY MARIANNA WILLIAMS RECOVER
                              HO uox H
                                OYERSDUA3.TN 3IIITO




                   EK4-
                   _




      O        FIRST CITIZENS
               NATIONAL DANK
               .
               ..0~LNINN



      V 0843010424
      :                                                     1414

              01722/2020                        Serial# 1414               Amount $1,477.58

III                     CAN ACQUISITION 11 LL,C
                    BY MARIANNA WILLIAMS RECEIVER
                                                                                      1415
                                         rODOX
                                    INfASAIIIKLIN /KOS


                                  ilibovA oattiteku                            1$
                   FIN CITIZENS
                                ittimod
                   NATIONAL DANK


       CO8430104 al:                                          4/5
                                                                       AM-ount$9-0,648.89
                                                    -we

                             CAII ACQUISITION II LW                                   1417
                       BY MARIANNA WILUAIIIS RECEIVER
                                         1,3D0X11
                                    IrrePsKOAIL Ts :net;          UX


       •           =Oft:re-LP:ICC F"                                           $ isq6%

          IRST CITIZENS
      i 0F
         N ATIONAL BANK
  •t
  !
                       Ito..atrlarast
                                                             IA
                       wig 1..25                              1. 1?
                                  ..:W.*.
      wm.....wyqs••--.MIMP...t.0t1•
                                  ,


             01/29/2020                        Serial# 1417            Amount $1,596.83

                           CAR ACOUISITKO 11 LlC                                      1422
                       BY MARIANNA WILLIAMS RECEIVER
                                  P0DOT H
                                    DYCASODRG TO 30023                 „111!Wia
                                                                              lLPV.


            !.;1                                      kOn                      $

        •          °M        4
                             ) 4
                               "..                          .19112--4044.-Uet..-
                                                                             4   /
                                                                                 4 41ea
                                                                                      v


       O            FIRST CITIZENS
                    NATIONAL BANK
                    t.re-Amrt Issom

                                                 VbfF..5

  •
       now.1
   er.M...,
                           404?4
                         •••=tamk


        0i/31/2020                         Seria1#. 1422            Amount $182,220.50

 ...0.. .1,2tu                 A14 ACQUISITION 11 UV                                  1423
                            TA RIANNA WILLIAMS RECEIVER
                                      PODOX
                                     DYE Aseuno.o:                     115:40
                                                                       1     20


      5f, ar ;y- =felt/WAWA actIAS
                                ( -41-1•                                        sq
        •              Fruouttat4                -000apvistrAg                   gia      •-•Re•'
                       FIRST CITIZENS
                        NATIONAL BANK
       °
      1 COB430 WI.?1!                                             23
                                                                  ... ..   .
        01/31/2020                         Seril# 1423             Amount $436,708.79




                                                                                                      0003939-0010549-0007-0007-F1M98004070131204730(000039391-000319951
